 
EXHIBIT 10.2


STOCK PURCHASE AGREEMENT
 
 
THIS STOCK PURCHASE AGREEMENT is entered into as of April 13, 2006 (the
“Agreement”), by and among the stockholders listed on Schedule A hereto
(collectively, the “Sellers”) who are all holders of common stock of Commerce
Development Corporation, Ltd., a Delaware corporation (the “Company”), on the
one hand, and each of the undersigned buyers identified on the signature pages
hereto (each, and collectively, the “Buyer”). Each party to this Agreement who
is a Seller and each party to this Agreement who is a Buyer is referred to
herein as a “Party,” and they are all referred to collectively as “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Sellers collectively own, after giving effect to a 2,184-to-1
reverse stock split that occurred on April 7, 2006 (“Reverse Stock Split”),
40,506 shares of common stock of the Company (the “Shares”), which constitutes
approximately 90% of the total outstanding shares of common stock of the Company
par value $.001 (the “Company Common Stock”);
 
WHEREAS, the Sellers wish to sell to the Shares to the Buyer, and the Buyer
wishes to purchase the Shares from the Sellers, pursuant to this Agreement (the
“Sale”);
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
ARTICLE I
 
PURCHASE OF SHARES
 
1.1   Incorporation of Recitals. The provisions and recitals set forth above are
hereby referred to and incorporated herein and made a part of this Agreement by
reference.
 
1.2   Purchase of Shares. Subject to satisfaction or waiver of all the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) the
Sellers shall sell to the Buyer 40,506 shares of Company Common Stock and Buyer
shall purchase such amount of the Shares, as set forth on Schedule A attached
hereto, from the Sellers.
 
1.3   Closing. The Closing shall take place on April 13, 2006 (the “Closing
Date”), or at a time and date mutually agreed by the parties. On the Closing
Date, the Sellers shall deliver to the Company’s transfer agent: (a) stock
certificate(s) evidencing the Shares to be purchased in the name of the Buyer
and/or its designees (the “Share Certificates”) free and clear of any
Encumbrances (defined below); (b) a transfer instruction letter directing the
transfer agent to record the sale of the Shares to the Buyer on the share ledger
of the Company, cancel the Share Certificates, and issue a new certificate
representing post-Reverse-Split Shares to the Buyer (or Buyer’s designee)
purchased by the Buyer hereunder; and (c) all corporate documents (minutes,
resolutions, agreements and contracts), bank accounts, check books, common
seals, memorandum and articles and amendments, etc. On the Closing Date, the
Buyer shall pay (or cause to be paid) to the Sellers an aggregate sum of
$701,396.63 (the “Closing Payment”) for the purchase of a total of 40,506
Shares, as allocated and set forth on the Buyer signature page hereto. The
Closing Payment shall be paid at the Closing to Sellers by delivering to Sellers
cash in such amount by cashier’s check or by wire transfer of immediately
available funds to such account as Sellers may specify in writing to Purchaser
at least one (1) business day prior to the Closing.

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Each of the Sellers represents and warrants to the Buyer that now and/or as of
the Closing (for purposes of this Article II:
 
2.1   Due Organization and Qualification; Subsidiaries; Due Authorization.
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its respective business and
properties and to carry on its respective business in the places and in the
manner as presently conducted. The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any failure, which when taken together with all other failures, is not
likely to have a “material adverse effect” on the business of the Company, taken
as a whole. For purposes of this Agreement, a "material adverse effect" that is
or would be materially adverse to the business, operations, assets, condition
(financial or otherwise) or results of operations of the Company or the Shares
or the consummation of the transactions contemplated hereby.
 
(b) The Company does not have, and has never had, any subsidiaries and does not
own, directly or indirectly, any capital stock, equity or interest in any
corporation, firm, partnership, joint venture or other entity.
 
(c) Each of the Sellers have all requisite power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. The consummation of the transactions contemplated hereby, and this
Agreement constitutes the legal, valid and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its respective terms, except
as may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
This Agreement and the transactions contemplated hereby have been approved by
each of the Sellers and by the holders of a majority of the outstanding shares
of Common Stock of the Company.
 
2.2   Ownership and Title of Shares Sold. Each of the Sellers represents
respectively that:
 
(a) Each Seller owns the number of Shares listed opposite his/her name in
Schedule A to be sold to the Buyer.
 
(b) As of the Closing Date, each of the Sellers will own and will have good and
marketable title to, and sole record and legal ownership of, the Shares, free
and clear of any and all liens, security interests, pledges, mortgages, charges,
limitations, claims, restrictions, rights of first refusal, rights of first
offer, rights of first negotiation or other encumbrances of any kind or nature
whatsoever (collectively, “Encumbrances”).
 
(c)  Upon consummation of the Closing, without exception, the Buyer will acquire
from the Sellers legal and beneficial ownership of, and good and marketable
title to the Shares to be sold to the Buyer by each of the Sellers, free and
clear of all Encumbrances.
2

--------------------------------------------------------------------------------




2.3  Articles of Incorporation and By-laws; Minute Books. Certified copies of
the Company’s Articles of Incorporation and its by-laws have been forwarded to
the Buyer. Such copies of the Articles of Incorporation and By-laws (or similar
governing documents) of the Company, and all amendments to each are true,
correct and complete. The minute books of the Company as forwarded to the Buyer
contain true and complete records of all meetings and consents in lieu of
meetings of their respective Board of Directors (and any committees thereof), or
similar governing bodies, since the time of their respective organization. The
stock books of the Company as forwarded to the Buyer are true, correct and
complete.
 
2.4  Listing and Maintenance Requirements. The Company is currently quoted on
the OTC Bulletin Board (“OTCBB”). The Company has not, in the twelve (12) months
preceding the date hereof, received any notice from the OTCBB or the National
Association of Securities Dealers (the “NASD”) or any trading market on which
the Company’s Common Stock is or has been listed or quoted to the effect that
the Company is not in compliance with the quoting, listing or maintenance
requirements of the OTCBB or such other trading market. The Company is, and has
no reason to believe that it will not, in the foreseeable future continue to be,
in compliance with all such quoting, listing and maintenance requirements.
 
2.5  Consents. No consent or approval of any person, regulatory authority,
governmental organization or third party, and no approval, order, license,
permit, franchise, declaration or filing of any nature, is required as a result
of or in connection with the Seller’s execution, delivery and performance of its
obligations under this Agreement.
 
2.6  No Undisclosed Liabilities. Except as other disclosed in the Company’s
financial statements or otherwise set forth on Schedule 2.6, the Company has no
liability or obligation whatsoever, either direct or indirect, matured or
unmatured, accrued, absolute, contingent or otherwise, and the Company is not
aware of any basis for any such liability or obligation, including, without
limitation, third party guaranties by the Company or liabilities (collectively,
“Undisclosed Liabilities”). In addition, the Company and the Sellers represent
that upon Closing, the Company will not have any liability or obligation
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise.
 
2.7  Capitalization. The authorized capital stock of the Company as of the date
hereof, immediately prior to giving effect to the transactions contemplated
hereby, consists of 50,000,000 shares of the Company Common Stock, and 5,000,000
shares of Company Preferred Stock. Immediately prior to the Reverse Stock Split
on April 7, 2006, the Company had a total of 98,285,596 shares of common stock
are issued and outstanding. As of the date hereof, no shares of Company
preferred stock are issued and outstanding. All of the outstanding shares of
Company Common Stock are duly authorized, validly issued, fully paid and
nonassessable, and have not been issued in violation of any preemptive right of
stockholders. Except for a Securities Purchase Agreement dated an even date
herewith, by and among the Company and purchasers thereto (including the Buyer),
there are no outstanding subscriptions, voting trust agreement or other
contract, agreement, arrangement, option, warrant, call, commitment or other
right of any character obligating or entitling the Company to issue, sell,
redeem or repurchase any of its securities, and there is no outstanding security
of any kind convertible into or exchangeable for Company Common Stock. To the
Company’s knowledge, no stockholder currently holds registration rights.
 
2.8  Compliance With Law. The Company and the Company’s officers and directors
are in compliance with all applicable federal, state, local and foreign laws and
regulations which are applicable to the operation of the Company’s business. The
Company and the Company’s officers and directors have not received any written
notice to the effect that, or otherwise have been advised that the Company or
its officers or directors are not in compliance with any of such laws or orders.
To the Company’s knowledge, the Company and its officers and directors are not
currently, or have been, the subject of any inquiries, investigations, or
requests for documents or other information related to its compliance with any
laws or orders. The Company is not, and to the Company’s knowledge has not been,
subject to any regulatory enforcement actions or consent decrees. None of the
Company’s officers and directors have been convicted of a felony or misdemeanor.
3

--------------------------------------------------------------------------------


 
2.9  No Conflicts. The execution and delivery of this Agreement does not, and
the performance by the Sellers of their obligations under this Agreement and the
consummation of the transactions contemplated hereby does not and will not
conflict with or result in a violation or breach of any term or provision of any
law, order, permit, statute, rule or regulation applicable the Sellers or the
Company, any of their affiliates, or any of the businesses, or assets or
properties of the Company.
 
2.10  SEC Documents. As of the Closing Date, except as set forth on Schedule
2.10, none of the Company’s filings with the SEC are under review or are the
subject of comment letters which have not been resolved. As of their respective
filing dates, the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2004, and all reports filed with the SEC subsequent thereto (the
“SEC Documents”), have complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents. As of their respective filing dates,
to the Company’s knowledge none of the SEC Documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
2.11  Shell Company; Not a Blank Check Company. The Company is a “shell company”
as such term is defined by Rule 405 as promulgated under the Securities Act and
Rule 12b-2 as promulgated under the Exchange Act. The Company is not a “blank
check company” as such term is defined by Rule 419 as promulgated under the
Securities Act.
 
2.12  Material Misstatements and Omissions. As of the Closing Date, the
representations and warranties of the Company contained in this Agreement
(including the exhibits and schedules hereto) do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements or facts contained herein or therein, in light of the
circumstances made, not misleading.
 


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
3.1  Each Buyer represents and warrants to the each of the Sellers:
 
(a)  Authority Relative to this Agreement. The Buyer has the requisite power
and/or authority to enter into this Agreement and carry out the Buyer’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by each of the Buyer and constitutes a valid and binding obligation of
each of the Buyer, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors' rights generally or by general
principles of equity. 
 
(b)  The Buyer’s Representations Regarding the Shares. Buyer understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to or for
distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no arrangement or
understanding with any other persons regarding the distribution of such Shares
(this representation and warranty not limiting such Buyer’s right to sell the
Shares pursuant to a registration statement or otherwise in compliance with
applicable federal and state securities laws. Buyer is acquiring the Shares
hereunder in the ordinary course of its business. Buyer does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
(c)  The Buyer’s Status. At the time the Buyer receives any of the Shares, the
Buyer will be an “accredited investor” as defined in Rule 501 under the
Securities Act. 
4

--------------------------------------------------------------------------------


 
(d)  Experience of the Buyer. Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Buyer is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(e)  General Solicitation. The Buyer is not receiving the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(f)  Material Misstatements of Omissions. As of the Closing Date, the
representations and warranties of Buyer contained in this Agreement (including
the exhibits and schedules hereto) do not contain any untrue statement of a
material fact and do not omit to state a material fact necessary to make the
statements or facts contained herein or therein, in light of the circumstances
made, not misleading.




ARTICLE IV
 
DELIVERIES & CONDITIONS
 
4.1  Items to be delivered to the Buyer at the Closing by the Sellers. The
Buyer’s obligation to purchase the Shares is conditioned on the following
closing conditions and deliveries:
 
   (a)   Delivery of the following:
 
(i)  copies of the Company’s Articles of Incorporation and amendments thereto,
Bylaws and amendments thereto;
 
(ii)  all minutes and resolutions of the board of directors and of the
shareholders (and meetings of shareholders) in possession of the Company;
 
(iii)  shareholder list of the Company;
 
(iv)  all financial statements and tax returns in possession of the Company; and
 
(v)  all applicable schedules hereto;
 
(b)   Letters of resignation from the Company’s current officers and directors
to be effective upon Closing and confirming that they have no claim against the
Company in respect of any outstanding remuneration or fees of whatever nature to
be effective upon closing and after the appointments;
 
(c)   A copy of this Agreement duly executed has been delivered to the Buyer;
 
(d)   Share Certificate(s) issued in the name of the Buyer or its designee or
assignee;
 
(e)   Any other document reasonably requested by the Buyer that the Buyer deem
necessary for the consummation of this transaction; and
5

--------------------------------------------------------------------------------


 
(f)   the representations and warranties set forth in Articles 2 and 3 of this
Agreement shall be true and correct in all material respects.
  
4.2   Items to be delivered to the Sellers at Closing by the Buyer.
 
(a)  All applicable exhibits and schedules hereto;
 
(b)  A copy of this Agreement duly executed;
 
(c)  any other document reasonably requested by the Sellers that it deems
necessary for the consummation of this transaction; and
 
(d)  the Closing Payment.




ARTICLE V
 
COVENANTS
 
5.1   Seller Covenants.
 
(a)  The Sellers shall cooperate with the designees of the Buyer with: (i)
filing the necessary documents with the SEC and the Maryland Secretary of State
as reasonably requested by the Buyer; (ii) appoint designees of the Buyer as
members of the board of directors or officers of the Company and to promptly
resign when requested by the Buyer as a member of the board of directors or
officer of the Company as set forth in Schedule B.
 
(b)  The Sellers shall assist in any way to ensure that the shares of the
Company’s Common Stock shall continue to be quoted on the OTCBB, and to notify
the Buyer if the Company receives any notification (either oral or written)
materially adversely effecting such status.


 
ARTICLE VI
 
INDEMNIFICATION
 
6.1  By Sellers. Sellers shall indemnify, defend and hold harmless the Buyer,
its affiliates and their respective officers, directors, members, shareholders,
employees, agents, successors, assigns and affiliates from and against any and
all costs, damages, lawsuits, deficiencies, claims and expenses, including
without limitation, interest, penalties, costs of mitigation, attorneys’ fees
and all amounts paid in investigation, defense or settlement of any of the
foregoing (collectively, the “Damages”), incurred in connection with, arising
out of, resulting from or incident to any breach of any covenant,
representation, warranty or agreement or the inaccuracy of any representation,
made by Sellers in or pursuant to this Agreement; provided however that Damages
under this Section 6.1 shall be limited to the amount of the Closing Payment.
6

--------------------------------------------------------------------------------


 
6.2  By Buyer. Buyer shall indemnify, reimburse, defend and hold harmless
Sellers and their officers, directors, employees, agents, successors and assigns
from and against any and all Damages incurred in connection with, arising out
of, resulting from or incident to any breach of any covenant, representation,
warranty or agreement or the inaccuracy of any representation, made by Buyer in
or pursuant to this Agreement; provided however that Damages under this Section
6.2 shall be limited to the amount of the Closing Payment.
 
6.3  Defense of Claims. If any action or proceeding is filed or initiated
against any party entitled to the benefit of indemnity hereunder, written notice
thereof shall be given to the indemnifying party as promptly as practicable (and
in any event within ten (10) days after the service of the citation or summons);
provided, however, that the failure of any indemnified party to give timely
notice shall not affect rights to indemnification hereunder except to the extent
that the indemnifying party demonstrates actual damage caused by such failure.
After such notice, if the indemnifying party shall acknowledge in writing to the
indemnified party that the indemnifying party shall be obligated under the terms
of its indemnity hereunder in connection with such action or proceeding, then
the indemnifying party shall be entitled, if it so elects, to take control of
the defense and investigation of such action or proceeding and to employ and
engage attorneys of its own choice to handle and defend the same, such attorneys
to be reasonably satisfactory to the indemnified party, at the indemnifying
party’s cost, risk and expense (unless (i) the indemnifying party has failed to
assume the defense of such action or proceeding; or (ii) the named parties to
such action or proceeding include both of the indemnifying party and the
indemnified party, and the indemnified party and its counsel determine in good
faith that there may be one or more legal defenses available to such indemnified
party that are different from or additional to those available to the
indemnifying party and that joint representation would be inappropriate), and to
compromise or settle such action or proceeding, which compromise or settlement
shall be made only with the written consent of the indemnified party, such
consent not to be unreasonably withheld. The indemnified party may withhold such
consent if such compromise or settlement would adversely affect the conduct of
its business or requires less than an unconditional release to be obtained. If
(i) the indemnifying party fails to assume the defense of such action or
proceeding within fifteen (15) days after receipt of notice thereof pursuant to
this Section 6.3; or (ii) the named parties to such action or proceeding include
both the indemnifying party and the indemnified party and the indemnified party
and its counsel determine in good faith that there may be one or more legal
defenses available to such indemnified party that are different from or
additional to those available to the indemnifying party and that joint
representation would be inappropriate, the indemnified party against which such
action or proceeding has been filed or initiated will (upon delivering notice to
such effect to the indemnifying party) have the right to undertake, at the
indemnifying party’s cost and expense, the defense, compromise or settlement of
such action or proceeding on behalf of and for the account and risk of the
indemnifying party; provided, however, that such action or proceeding shall not
be compromised or settled without the written consent of the indemnifying party,
which consent shall not be unreasonably withheld. In the event the indemnified
party assumes defense of the action or proceeding, the indemnified party will
keep the indemnifying party reasonably informed of the progress of any such
defense, compromise or settlement and will consult with, when appropriate, and
consider any reasonable advice from, the indemnifying party regarding any such
defense, compromise or settlement. The indemnifying party shall be liable for
any settlement of any action effected pursuant to and in accordance with this
Section 6.3 and for any final judgment (subject to any right of appeal).
 
Regardless of whether the indemnifying party or the indemnified party takes up
the defense, the indemnifying party will pay reasonable costs and expenses in
connection with the defense, compromise or settlement for any action or
proceeding under this Section 6.3.
 
The indemnified party shall cooperate in all reasonable respects with the
indemnifying party and such attorneys in the investigation, trial and defense of
such action or proceeding and any appeal arising therefrom; provided, however,
that the indemnified party may, at its own cost, participate in the
investigation, trial and defense of such action or proceeding and any appeal
arising therefrom. The indemnifying party shall pay all expenses due under this
Section 6.3 as such expenses become due. In the event such expenses are not so
paid, the indemnified party shall be entitled to settle any action or proceeding
under this Section 6.3 without the consent of the indemnifying party and without
waiving any rights the indemnified party may have against the indemnifying
party.
7

--------------------------------------------------------------------------------


 
6.4  Other Claims. A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.
 
 
ARTICLE VII
 
TERMINATION
 
7.1   Termination. This Agreement may be terminated:
 
(a)  at any time before, or at, Closing by the mutual written agreement of the
Buyer and the Sellers;
 
(b)  prior to the Closing by any Party at any time if any provision (including,
but not limited to, the representations and warranties) of this Agreement that
is applicable to or required to be performed by the other Party shall be
materially untrue or fail to be accomplished or if any conditions set forth in
Article 5 hereof have not been fully satisfied;
 
(c)  Upon termination of this Agreement for any reason, in accordance with the
terms and conditions set forth in this paragraph, each Party shall bear all
costs and expenses as that Party has incurred.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1   Access to Books and Records. During the course of this transaction through
Closing, each Party agrees to make available for inspection all corporate books,
records and assets, and otherwise afford to each other and their respective
representatives, reasonable access to all documentation and other information
concerning the business, financial and legal conditions of each other for the
purpose of conducting a due diligence investigation thereof. Such due diligence
investigation shall be for the purpose of satisfying each Party as to the
business, financial and legal condition of each other for the purpose of
determining the desirability of consummating the proposed transaction. The
Parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
obtained in connection with any such investigation.
 
8.2  Further Assurances. If, at any time after the Closing, the Parties hereby
mutually agree that any further deeds, assignments or assurances in law or that
any other things are necessary, desirable or proper to complete the transactions
contemplated hereby in accordance with the terms of this agreement or to vest,
perfect or confirm, of record or otherwise, the title to any property or rights
of the Parties hereto, the Parties agree that their proper officers and
directors shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest,
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper officers and directors the
Parties are fully authorized to take any and all such action.
8

--------------------------------------------------------------------------------


 
8.3  Notice. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the Party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by that Party by notice in the
manner provided herein:
 
If to the Sellers:
 
c/o Kevin Leung, Esq.
Richardson & Patel LLP
10900 Wilshire Blvd. Suite 500
Los Angeles, CA 90024


If to the Buyer:
 
c/o ARC Investment Partners, LLC
9440 Little Santa Monica Blvd., Suite 400
Beverly Hills, CA  90210 
Attn: Adam Roseman


with copies (which shall not constitute notice) to:
 
Katten Muchin Rosenman LLP
2029 Century Park East, Suite 2600
Los Angeles, CA 90067

Facsimile:
(310) 712-8482
(310) 712-8480

Attention:
Eric A. Klein, Esq.
John J. Molloy III, Esq.

 
8.4  Entire Agreement. This Agreement, the Exhibits and Schedules hereto and any
instruments and agreements to be executed pursuant to this Agreement, set forth
the entire understanding of the Parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the Parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.
 
8.5  Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the Parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by any of the Sellers
hereto except with the prior written consent of the Buyer. This Agreement and
all of the obligations of the Sellers may be assigned by the Buyer without the
prior notice to the Sellers or written consent of any of the Sellers and upon
assignment, all of the rights and obligations of the Buyer shall be the rights
and obligations of the Buyer’s designated assignee.
 
8.6  Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of California, USA that are
applicable to agreements made and fully to be performed in such state, without
giving effect to conflicts of law principles.
9

--------------------------------------------------------------------------------


 
8.7  Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
8.8  Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. The Schedules hereto are hereby incorporated
herein by reference and made a part of this Agreement. As used herein, the
singular includes the plural, and the masculine, feminine and neuter gender each
includes the others where the context so indicates.
 
8.9  Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
8.10  Arbitration. Any controversy arising out of, connected to, or relating to
any matters herein of the transactions with the Parties hereto on behalf of the
undersigned, or this Agreement, or the breach thereof, including, but not
limited to any claims of violations of federal and/or state securities laws,
banking statutes, consumer protection statutes, federal and/or state
anti-racketeering (e.g. RICO) claims as well as any common law claims and any
state law claims of fraud, negligence, negligent misrepresentations, and/or
conversion, or the laws of any territory, country or jurisdiction, shall be
settled by arbitration; and in accordance with this paragraph any judgment on
the arbitrator’s award may be entered in any court having jurisdiction thereof.
In the event of such a dispute, each party agrees to arbitration conducted
through the auspices of American Arbitration Association. Venue for any action
shall be in Los Angeles, California.
 
8.11  Confidentiality; Public Disclosure. Each of the parties hereto hereby
agrees that the information obtained pursuant to the negotiation and execution
of this Agreement shall be treated as confidential and not be disclosed to third
parties who are not agents of one of the Parties to this Agreement.
 
8.12  Notification of Certain Matters. Each Party shall give prompt notice to
the other of (i) the occurrence or non-occurrence of any event, the occurrence
or non-occurrence of which is likely to cause any representation or warranty of
such party contained in this Agreement to be untrue or inaccurate and (ii) any
failure of such party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section shall not limit or
otherwise affect any remedies available to the party receiving such notice.
Further, disclosure pursuant to this Section shall not be deemed to amend or
supplement the Schedules hereto or prevent or cure any misrepresentations,
breach of warranty or breach of covenant.
 
8.13  Currency. The parties hereto agree that all monetary amounts set forth
herein are referenced in United States dollars, unless otherwise stated.
 
8.14  Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
8.15  Counterparts. This Agreement may be executed in counterparts and by
facsimile signatures. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
All such counterparts shall together constitute one and the same instrument.
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.
 

   
BUYER:
                /s/ Younes Nazarian    
Younes Nazarian and Soraya Nazarian, trustees of the
Younes & Soraya Nazarian Revocable Trust
         
Shares purchased: 13,502
Purchase Price: $233,798.87
                /s/ David Nazarian    
David Nazarian and Angella Nazarian, trustees of the
David & Angella Nazarian Family Trust
         
Shares purchased: 13,502
Purchase Price: $233,798.87
                /s/ Sam Nazarian     Sam Nazarian          
Shares purchased: 13,502
Purchase Price: $233,798.87


11

--------------------------------------------------------------------------------



    SELLERS:         /s/ Mark Y. Abdou     Mark Y. Abdou           /s/ Addison
Adams     Addison Adams             CORPORATE CAPITAL PARTNERS             By:  
/s/ Michael Donahue       Name:  Michael Donahue       Title:  General Partner  
     
/s/ Ryan Hong
   
Ryan Hong
                /s/ Luan Phan     Luan Phan           RP CAPITAL, LLC          
/s/ Nimish Patel    
Nimish Patel
Manager
         
/s/ Silas Phillips
   
Silas Phillips
       

 
12

--------------------------------------------------------------------------------



SCHEDULE A


SELLERS


 
Stockholder
 
 
Certificate Number*
 
 
Date of Certificate
 
Shares (pre-
Reverse-
Split)
 
Shares (post-Reverse-
Split)
                             
Mark Y. Abdou
   
190
 
 
11-Jan-06
 
 
10,289,048
   
4,712
 
Mark Y. Abdou
   
181
 
 
11-Jan-06
   
2,350,910
   
1,077
 
Addison Adams
   
191
 
 
11-Jan-06
   
5,140,924
   
2,354
 
Addison Adams
   
182
 
 
11-Jan-06
   
1,174,632
   
538
 
Corporate Capital Partners
   
192
 
 
11-Jan-06
   
2,059,250
   
943
 
Corporate Capital Partners
   
183
 
 
11-Jan-06
   
470,511
   
216
 
Ryan Hong
   
193
 
 
11-Jan-06
   
3,088,874
   
1,415
 
Ryan Hong
   
184
 
 
11-Jan-06
   
705,767
   
324
 
RP Capital, LLC
   
208
 
 
11-Jan-06
   
41,141,792
   
18,838
 
RP Capital, LLC
   
203
 
 
12-Jan-06
   
9,400,350
   
4,305
 
Luan K. Phan
   
195
 
 
11-Jan-06
   
5,140,924
   
2,354
 
Luan K. Phan
   
186
 
 
11-Jan-06
   
1,174,632
   
538
 
Silas Phillips
   
196
 
 
11-Jan-06
   
5,140,924
   
2,354
 
Silas Phillips
   
187
 
 
11-Jan-06
   
1,174,632
   
538
 
TOTAL:
               
88,453,170
   
40,506
                             
* Stock certificates represent the right to receive the “post-Reverse-Stock
Split” shares listed above and opposite the stockholders name, after giving
effect to a 2,184-to-1 Reverse Stock Split that occurred on April 7, 2006.
 




--------------------------------------------------------------------------------




SCHEDULE B


OFFICER AND DIRECTOR APPOINTMENTS


 
Silas Phillips is the sole director, Chief Executive Officer, acting Chief
Financial Officer, and Secretary of the Company.



--------------------------------------------------------------------------------



SCHEDULE 2.10


SEC DOCUMENTS
 
 
The Company received comments by telephone from the Securities and Exchange
Commission (“SEC”) staff regarding the Company’s Amended Form 10-KSB Annual
Report (the “Form 10-KSB/A”) that was filed with the SEC on January 4, 2006. The
Company is in the process of responding to these comments, which include the
following:


(1)  the Independent Auditors’ Report shall be revised to include time periods
that were in fact covered in the audit of the Company’s balance sheets and in
the audit of the Company’s related statements of operations, stockholders equity
(deficit) and cash flows but which were inadvertently left out in the
description of such audit in the Independent Auditors’ Report;


(2)  the opinion of the auditors regarding the financial statements in the
Independent Auditors’ Report shall be revised to include additional time periods
that were inadvertently omitted, such as (a) that the opinion covered the
Company’s financial statements for the periods ending December 31, 2003 in
addition to the periods referenced; and (b) that the periods covered by the
opinion regarding the Company’s related statements of operations, stockholders
equity (deficit) and cash flows include the twelve months ended December 31,
2003, and the period from May 31, 1998 (Date of Inception) to December 31, 2004,
in addition to the periods referenced; and


(3)  the Company’s Condensed Consolidated Balance Sheet shall be revised to
correct an inadvertent calculation error as to the Company’s Total Liabilities
and (Deficiency in) Stockholders’ Equity (“Total Liabilities”) as of December
31, 2004 and 2003, such that it correctly reflects Total Liabilities and Total
Assets in the balance sheets dated as of December 31, 2004 and 2003.


The Company’s auditors have furnished a revised Independent Auditors’ Report
reflecting the revisions described above. The Company intends to promptly file
this revised report along with the revised Condensed Consolidated Balance Sheet
referenced in (3) above, in an Amended Form 10-KSB/A, upon receipt of the final
version of the Company’s revised balance sheet from the Company’s auditors.


--------------------------------------------------------------------------------

